Citation Nr: 0947891	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In May 2009, the Veteran submitted statement requesting an 
increased evaluation for his right hand disorder and service 
connection for traumatic arthritis in the right hand.  These 
matters are REFERRED to the RO for proper action.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, and has not 
presented credible evidence that he was exposed to herbicides 
such as Agent Orange. 
 
2.  Diabetes mellitus type II was not present until many 
years after service and there is no competent evidence that 
the Veteran's current diabetes is related to service. 

CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that diabetes is related to herbicide 
exposure in service.

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
May 2004.  The letter advised the Veteran of the criteria for 
service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in November 2007.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records dated as recently as 2005.  
There is no need to remand for more current records, as a 
current diagnosis is already established, and as the Veteran 
has not contended that these records contain evidence of a 
medical nexus between diabetes and service.  The Veteran was 
not afforded a VA medical examination, but none is necessary, 
as there is no evidence he was exposed to herbicides or had 
diabetes in service or for many years after service.  There 
is also no medical evidence linking diabetes to service.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
diabetes is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, among others, type 
II diabetes mellitus. 
 
Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 
 
Initially, the Board finds that the Veteran did not have 
service in Vietnam, and therefore, the presumption pertaining 
to development of diabetes following exposure to herbicides 
does not apply in the present case.  In reaching this 
conclusion, the Board has considered the Veteran's statement 
that the ship upon which he was stationed, the U.S.S. Craig, 
pulled into Cam Rahn Bay, Vietnam, in 1963 to drop off 
supplies.  The Veteran contends that he went ashore to help 
tie to the ship to the dock.
 
The Veteran's testimony, however, is contradicted by the more 
objective contemporaneous service records.  The deck logs for 
the U.S.S. Craig show that the only time it was near Vietnam 
in 1963 was in December, when it was in the South China Sea.  
However, there is no evidence that the ship ever docked 
onshore, and the Veteran had already been discharged at this 
time.  The deck logs for the entirety of the Veteran's 
service on the U.S.S. Craig, from October 1959 to June 1963, 
also show no service in Vietnam.  The controlling regulation, 
38 C.F.R. § 3.307(a)(6), specifically states that a legal 
presumption is limited to Veterans who "served in the 
Republic of Vietnam" and to those whose "conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  There is no official confirmation that the 
Veteran visited Vietnam.  The Board has considered the 
Veteran's claim that he went ashore when the ship was docked, 
but the Board finds that such an account is contradicted by 
the evidence as a whole.  The Board also notes that none of 
the Veteran's service medical records contain any indication 
that he was ever in Vietnam. 
 
A thorough attempt has been made to determine whether the 
Veteran ever set foot in Vietnam.  The RO contacted the 
National Personnel Records Center (NPRC) in May 2004 and 
requested the Veteran's dates of service in Vietnam.  In 
response, the NPRC stated that "There is no evidence in the 
Veteran['s] file to substantiate any service in the Republic 
of Vietnam."  The RO also contacted the Joint Services 
Records Research Center and requested assistance in 
confirming the Veteran's contention that the Veteran's ship 
was in the inland waterways of Vietnam.  A detailed summary 
of the deck logs for the U.S.S. Craig was provided.  
Therefore, there is no credible evidence of Vietnam service, 
and the presumptions pertaining to herbicide exposure do not 
apply in the present case. 
 
With respect to a claim for direct service connection for 
diabetes, the Board notes that the Veteran's available 
service medical records do not contain any references to 
diabetes.  There is also no evidence of the presence of 
diabetes within one year after separation from service.  The 
earliest medical records reflecting a diagnosis of diabetes 
are from many years after service in 2003, and do not contain 
any indication that the disorder is related to service. In 
his claim form, the Veteran specifically stated that the 
disability began in 2003. The Board notes that this places 
the date of onset as being long after separation from 
service. The Veteran has not presented any medical opinion 
that the diabetes may be related to service. 
 
Based on the foregoing evidence, the Board finds that 
diabetes was not present until many years after service and 
there is no competent evidence that the Veteran's current 
diabetes is related to service. Accordingly, the Board 
concludes that diabetes was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service. 

ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


